Title: To James Madison from Charles Pinckney, April 1803
From: Pinckney, Charles
To: Madison, James


Dear Sir
Aranjuez April 1803.
In my last of the 30th March dated at this place you were informed of the state of our affairs up to that time. I had yesterday another conference with Mr Cevallos, in which I repeated to him the Arguments in favour of our Claim for indemnification, for such of the Damages as could be properly ascertained to have arisen from the refusal of the Intendant of New Orleans to permit a deposit at that place, agreeably to Treaty—that as His Majesty had not given or sanctioned the Order & it was without the knowledge of his Ministers here, and was certainly contrary to the Treaty—I was expressly directed by my Government, to apply for indemnification, & had no doubt, he would enable me to transmit to them, a satisfactory answer. He replyed, that His Majesty ever just and honorable in the performance of Treaties, & particularly friendly to the United States, would certainly always consent, to what was fair and proper—that all the information he had, was from our Legation here, & from the Chevalier Yrujo, who had received, as he supposed, his Statement, from our Government—that notwithstanding this, to allay the ferment it had occasioned, and prove His Majesty’s sincere respect for our Government, the Order for restoring the Deposit, which was the first part of the Demand, had been immediately granted, and that with respect to the indemnification he was sure the Justice & Impartiality of our Executive, for whom he professed, the highest Respect, would consent to wait a short time until he could receive Accounts from their ow⟨n⟩ officers—that this was the more necessary, as on the first vie⟨w⟩ of the Subject, he appeared to differ from me in the constr⟨uc⟩tion of the Article, respecting the Right of Deposit—of the previous notice I insisted should have been given, as well as of the previous naming of an equivalent Establishment—that however he would make up no conclus⟨ive⟩ opinion on the Subject at present—that the moment ⟨he⟩ could get the necessary information, and he expected i⟨t⟩ every day, he would give the Question the fullest consi⟨de⟩ration and come to such a determination as he trusted the Justice & Friendship of our Government would approve. He concluded by assuring me that Louisiana was ceded to the French, including the Town of New Orleans; but subject to all the Rights & Privileges, he⟨re⟩tofore enjoyed by such Foreign Powers, as had the sa⟨me⟩ secured to them by Treaty with Spain, and that he wou⟨ld⟩ send me the Copy of the Article to transmit to you. As the Prince of Peace has very great influence in t⟨he⟩ Government here, and is in my opinion one of the b⟨est⟩ Friends we have—I shall make such a Statement to h⟨im⟩ on the Subject of the indemnifications, as will I trus⟨t⟩ induce him, to take a decided part in the Busines⟨s⟩ and until I see him, and get Mr Cevallos’s defini⟨tive⟩ answer in writing, I will still permit myself to hop⟨e⟩ for a favourable decision; because in all our discussions, the last Year, he invariably allowed that for all Excesses committed by Spainish [sic] Subjects contrary to existing Treaties, or the Laws of Nations, His Majesty was undoubtedly liable; and as there can be no doubt, that this refusal to Deposit is expressly contrary to Treaty, I repeat, I am still hopeful, either to convince him, or to induce the Prince of Peace to interfere in our favour.
Expecting Mr Monroe and the new commission Extraordinary, and being charged by you to do every thing to promote its Objects, which are supposed to be paramount to all others, now in question between the different Governments, I shall endeavour to observe exactly that conduct which appears to me best calculated to answer this end. I am particularly too, called upon by the present critical State of Europe to be very much upon my Guard. Before this reaches you, you will have heard of the Situation of France & England—here many expect an immediate War, but the most anxious Friends of Peace, suppose even if the present difference is patched up, that there must be War at no distant period. I well know the consequence attached by them, to us, in any future contest between these Powers—recollecting how differently the Wars terminated in 1763. & 1783, and beleiving this difference ⟨to⟩ be owing to us, every art will be used to involve us ⟨a⟩nd against them ought the Public men of America ⟨to⟩ be particularly guarded—the best and dearest Interests of our Country depend on honorable Neutrality, nor shall any efforts of mine be wanting to preserve & secure it—this Conduct I conceive to be strictly consistent with your Instruction⟨s,⟩ nor shall I consider myself as authorised to depart from it, but by your positive directions. I must request you to present my Affectionate Respects to the President and to beleive me with the Sincerest Regard Dear Sir Yours Truly
Charles Pinckney
Since writing the above I have recieved the inclosed from Mr. Cevallos in answer to the many attempt⟨s I⟩ have made to obtain from him in writing some Declaration whether in the cession to France of Louisiana any reservation was made of our Rights. As Mr. Monroe is coming out on this subject expressly ⟨I⟩ have again urged the Business in so positive a manner that I at last drew from him the inclosed, which he thinks is sufficient to calm our Suspicions. You wi⟨ll⟩ judge of it & a copy goes to day to Mr Livingston at Par⟨is.⟩
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 6). RC marked “(Duplicate).” In a clerk’s hand; signature and postscript by Pinckney. Docketed by Wagner as received 23 May. A second RC (ibid.), in Pinckney’s hand and dated 28 Mar. 1803, is docketed by Wagner as received 28 July. Minor differences between the copies have not been noted. For enclosures, see n. 4.



   
   The date and location are left blank in the second RC.



   
   The second RC includes an additional clause here: “—that neither the Minister of Finance (hacienda) nor himself nor any of the Ministers or Government here had recieved a line or the smallest information on the subject.”



   
   In the second RC the postscript reads from this point: “which for the first time acknowledges in writing the Cession of Louisiana & that it was in exchange as I wrote you before for Etruria. I have also obtained for the first time in Writing the acknowledgement that it was ceded subject to the conditions of subsequent treaties made by Spain in favour of other nations a thing I have been requesting to know from the moment I arrived here & which was always heretofore evaded as it was to Mr Livingston in France. You will now judge of it & you will see, by the papers to be transmitted by the first American Courier who goes to Washington that no Exertion has been left untried to obtain every thing that could be procured here repeating as I have always done that France is the only place to negotiate at present & that every thing must be arranged there.”



   
   Pinckney enclosed a copy of his letter to Cevallos, 25 Mar. 1803 (2 pp.; docketed by Wagner as received in Pinckney’s 28 Mar. dispatch), requesting a meeting to discuss whether Spain would redress the injury done to U.S. citizens by Morales in closing the deposit; whether the cession of Louisiana included a reservation of the rights and privileges of the U.S. in that province; and whether the cession extended on the east side of the Mississippi so as to deprive Spain of the power of acceding to any of Pinckney’s former propositions. Pinckney added that the orders of his government, as well as the importance of the case, made it necessary for him to request an explicit answer to the first two questions. Pinckney also enclosed a copy of Cevallos’s 31 Mar. 1803 reply (3 pp.; in Spanish; docketed by Wagner), in which Cevallos announced that the king had ordered Morales to suspend his proclamation of 18 Oct. 1802 as a sign of his desire to maintain good relations with the U.S. Cevallos also stated that article 3 of the Treaty of San Ildefonso expressly described the terms of the retrocession of Louisiana as being subject to treaties signed between Spain and other powers, clearly demonstrating that U.S. fears did not conform with the rectitude and good faith of the king.


